Name: 2008/752/EC: Commission Decision of 27 June 2008 amending Annexes I and II to Council Decision 79/542/EEC as regards certification requirements for imports into the Community of certain live ungulate animals and their fresh meat (notified under document number C(2008) 3040) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  agricultural activity;  agricultural policy;  cooperation policy;  health;  animal product
 Date Published: 2008-09-30

 30.9.2008 EN Official Journal of the European Union L 261/1 COMMISSION DECISION of 27 June 2008 amending Annexes I and II to Council Decision 79/542/EEC as regards certification requirements for imports into the Community of certain live ungulate animals and their fresh meat (notified under document number C(2008) 3040) (Text with EEA relevance) (2008/752/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of paragraph (1) of Article 8 and paragraph (4) of Article 8 thereof, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (2), and in particular Article 13 (1) (e) thereof, Whereas: (1) Part 1 of Annexes I and II to Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (3) sets out a list of third countries and parts of third countries from which Member States are authorised to import certain live animals and their fresh meat. (2) Pursuant to Decision 79/542/EEC, imports of those animals and meat are to comply with the requirements laid down in the appropriate models of veterinary certificate set out in the Annexes to that Decision. The models of veterinary certificates for animals are set out in Part 2 of Annex I to Decision 79/542/EEC and the models for meat are set out in Part 2 of Annex II. (3) Taking into account the application of Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (4), Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (5) and Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (6) and the acts implementing those Regulations, it is necessary to amend and update Community public health conditions and certification requirements for the importation into the Community of fresh meat derived from domestic ungulates (bovine, porcine, ovine and caprine animals, and domestic solipeds), from farmed land mammals other than domestic ungulates, and from wild ungulates (4) Commission Regulation (EC) No 1688/2005 of 14 October 2005 implementing Regulation (EC) No 853/2004 of the European Parliament and of the Council as regards special guarantees concerning salmonella for consignments to Finland and Sweden of certain meat and eggs (7), lays down the sampling rules applicable to meat from bovine and porcine animals, including minced meat when intended for Finland and Sweden. (5) The models of veterinary certificates BOV and POR set out in Part 2 of Annex II to Decision 79/542/EEC should be amended so that it appears from the public health attestations in those certificates that consignments of meat covered by those certificates comply with the requirements set out in Regulation (EC) No 1688/2005. (6) Commission Regulation (EC) No 2073/2005 of 15 November 2005 on microbiological criteria for foodstuffs (8) lays down the microbiological criteria for certain micro-organisms and the implementing rules to be complied with by food business operators when implementing the general and specific hygine measures referred to in Article 4 of Regulation (EC) No 852/2004. It provides that food business operators are to ensure that foodstuffs comply with the relevant microbiological criteria set out in that Regulation. (7) The models of veterinary certificates BOV, POR, OVI, EQU, RUF, RUW', SUF, SUW and EQW set out in Part 2 of Annex II to Decision 79/542/EEC should be amended so that it appears from the public health attestations in those certificates that consignments of meat and minced meat covered by those certificates comply with the requirements set out in Regulation (EC) No 2073/2005. (8) Commission Regulation (EC) No 2075/2005 of 5 December 2005 laying down specific rules on official controls for Trichinella in meat (9) lays down specific rules on official controls for Trichinella in certain meat. The models of veterinary certificates POR, EQU, SUF, SUW and EQW set out in Part 2 of Annex II to Decision 79/542/EEC should be amended so that it appears from the public health attestations in those certificates that consignments of meat covered by those certificates comply with the requirements set out in Regulation (EC) No 2075/2005. (9) Pursuant to Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (10), specified risk material must not be imported into the Community. (10) Annex IX to Regulation (EC) No 999/2001 lays down the transmissible spongiform encephalopathies (TSE) related rules for the importation into the Community of live animals, embryos, ova and products of animal origin linked to the categorisation of countries according to their bovine spongiform encephalopathy risk. In the interests of clarity and consistency of Community legislation, the TSE related import requirements laid down in that Regulation should be included in the models of veterinary certificates for live bovine animals and fresh bovine, ovine and caprine meat. The models BOV-X, and BOV-Y set out in Part 2 of Annex I to Decision 79/542/EEC, and the models BOV and OVI set out in Part 2 of Annex II to that Decision, should be amended accordingly. (11) In view of the entry into application of Council Regulation (EC) No 1/2005, of 22 December 2004, on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (11), it is necessary to update the animal transport attestation for the certificates for the import of live animals. (12) TRACES is an integrated computerised veterinary system introduced by Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (12). It combines and replaces the functions of the Animo and Shift systems. Standardisation in the use of health certificates is, moreover, essential for the effective computer processing of the certificates in the TRACES system. (13) Commission Decision 2007/240/EC of 16 April 2007 laying down new veterinary certificates for importing live animals, semen, embryos, ova and products of animal origin into the Community pursuant to Decisions 79/542/EEC, 92/260/EEC, 93/195/EEC, 93/196/EEC, 93/197/EEC, 95/328/EC, 96/333/EC, 96/539/EC, 96/540/EC, 2000/572/EC, 2000/585/EC, 2000/666/EC, 2002/613/EC, 2003/56/EC, 2003/779/EC, 2003/804/EC, 2003/858/EC, 2003/863/EC, 2003/881/EC, 2004/407/EC, 2004/438/EC, 2004/595/EC, 2004/639/EC and 2006/168/EC (13) provides that the various health certificates required in the context of Community imports are to be presented on the basis of the harmonised model certificates annexed to that Decision. (14) Accordingly, the format of all the models of veterinary certificates set out in Decision 79/542/EEC should be amended to ensure their compatibility with TRACES. (15) In order to ensure consistency between the models of veterinary certificates for bovine animals and other ruminants, it is necessary to insert into the model RUM, set out in Part 2 of Annex I to Decision 79/542/EEC, a new paragraph and footnote concerning bluetongue. In addition, in the interests of clarity, two new footnote references concerning bluetongue should be inserted in models BOV-X and OVI-X, also set out in Part 2 of that Annex. (16) Commission Decision 2006/854/EC of 26 July 2006 approving on behalf of the European Community amendments to Annexes V and VIII to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (14), recognised New Zealand as a country free of B. abortus and B. melitensis in point 29 of Section V of Annex V. That recognition should be taken into account in the entry for New Zealand in Part 1 of Annex I to Decision 79/542/EEC. (17) To avoid any disruption of trade, the use of the certificates issued in accordance with Decision 79/542/EEC, before the amendments introduced by the present Decision, should be authorised for a period of three months. (18) Decision 79/542/EEC should therefore be amended accordingly. (19) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Parts 1 and 2 of Annex I and Part 2 of Annex II to Decision 79/542/EEC are amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 July 2008. By way of derogation from the first paragraph, consignments for which veterinary certificates were issued in accordance with the models established by Decision 79/542/EEC before the amendments introduced by the present Decision and with an issue date prior to 31 December 2008, shall be accepted for import into the Community. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 321; corrected by OJ L 226, 25.6.2004, p. 128.. (3) OJ L 146, 14.6.1979, p. 15. (4) OJ L 139, 30.4.2004, p. 1; corrected by OJ L 226, 25.6.2004, p. 3. (5) OJ L 139, 30.4.2004, p. 55; corrected by OJ L 226, 25.6.2004, p. 22. (6) OJ L 139, 30.4.2004, p. 206; corrected by OJ L 226, 25.6.2004, p. 83. (7) OJ L 271, 15.10.2005, p. 17. (8) OJ L 338, 22.12.2005, p. 1. (9) OJ L 338, 22.12.2005, p. 60. (10) OJ L 147, 31.5.2001, p. 1. (11) OJ L 3, 5.1.2005, p. 1. (12) OJ L 94, 31.3.2004, p. 63. (13) OJ L 104, 21.4.2007, p. 37. (14) OJ L 338, 5.12.2006, p. 1. ANNEX 1. In Annex I, Parts 1 and 2 are replaced by the following: ANNEX I LIVE ANIMALS PART 1 List of third countries or parts thereof (1) Country (a) Code of territory Description of territory Veterinary certificate Specific conditions Model(s) SG 1 2 3 4 5 6 CA  Canada CA-0 Whole country POR-X IVb IX CA-1 Whole country except the Okanagan Valley region of British Columbia described as follows:  From a point on the Canada/United States border 120o 15 longitude, 49o latitude  Northerly to a point 119o35 longitude, 50o 30 latitude  North-easterly to a point 119o longitude, 50o 45 latitude  Southerly to a point on the Canada/United States border 118o 15 longitude, 49o latitude BOV-X, OVI-X, OVI-Y RUM (2) A CH  Switzerland CH-0 Whole country (3) CL  Chile CL-0 Whole country BOV-X, OVI-X, RUM POR-X, SUI B GL  Greenland GL-0 Whole country OVI-X, RUM V HR  Croatia HR-0 Whole country BOV-X, BOV-Y, RUM, OVI-X, OVI-Y IS  Iceland IS-0 Whole country BOV-X, BOV-Y RUM, OVI-X, OVI-Y POR-X, POR-Y B ME  Montenegro ME-0 Whole country I MK  The former Yugoslav Republic of Macedonia (4) MK-0 Whole country I NZ  New Zealand NZ-0 Whole country BOV-X, BOV-Y, RUM, POR-X, POR-Y OVI-X, OVI-Y III V PM  St Pierre Miquelon PM-0 Whole country BOV-X, BOV-Y, RUM, OVI-X, OVI-Y CAM RS  Serbia (5) RS-0 Whole country I Specific conditions (see footnotes in each certificate) I  : for transit through the territory of animals for direct slaughter which are consigned from a Member State and destined to another Member State in lorries which have been sealed with a serially numbered seal. The seal number must be entered on the health certificate issued in accordance with the model laid down in Annex F to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine, for bovine and swine animals, and in accordance with Model I of Annex E to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals, for ovine and caprine animals. In addition, the seal must be intact on arrival at the designated border inspection post of entry into the Community and the seal number recorded in TRACES. The certificate must be stamped at the exit point of the Member State of origin by the competent veterinary authorities prior to transiting a third country with the following appropriate wording ONLY FOR TRANSIT BETWEEN DIFFERENT PARTS OF THE EUROPEAN UNION VIA THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA/MONTENEGRO/SERBIA (delete country as applicable).  II  : territory recognised as having an official tuberculosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X III  : territory recognised as having an official brucellosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X. IVa  : territory recognised as having an official enzootic-bovine-leukosis (EBL) free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X. IVb  : territory with approved holdings recognised as having an official enzootic-bovine-leukosis (EBL) free status for the purposes of exports to the European Community of animals certified according to the model of certificate BOV-X. V  : territory recognised as having an official brucellosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate OVI-X. VI  : Geographical constraints. VII  : territory recognised as having an official tuberculosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate RUM. VIII  : territory recognised as having an official brucellosis-free status for the purposes of exports to the European Community of animals certified according to the model of certificate RUM. IX  : territory recognised as having an official Aujeszkys disease -free status for the purposes of exports to the European Community of animals certified according to the model of certificate POR-X. PART 2 Models of Veterinary Certificates Models BOV-X  : Model of veterinary certificate for domestic bovine animals (including Bubalus and Bison species and their cross-breeds) intended for breeding and/or production after importation. BOV-Y  : Model of veterinary certificate for domestic bovine animals (including Bubalus and Bison species and their cross-breeds) intended for immediate slaughter after importation. OVI-X  : Model of veterinary certificate for domestic sheep (Ovis aries) and goats (Capra hircus) intended for breeding and/or production after importation. OVI-Y  : Model of veterinary certificate for domestic sheep (Ovis aries) and goats (Capra hircus) intended for immediate slaughter after importation. POR-X  : Model of veterinary certificate for domestic porcine animals (Sus scrofa) intended for breeding and/or production after importation. POR-Y  : Model of veterinary certificate for domestic porcine animals (Sus scrofa) intended for immediate slaughter after importation. RUM  : Model of veterinary certificate for animals of the order Artiodactyla (excluding bovine animals (including Bubalus and Bison species and their cross-breeds), Ovis aries, Capra hircus, Suidae and Tayassuidae), and of the families Rhinocerotidae and Elephantidae. SUI  : Model of veterinary certificate for non-domestic Suidae, Tayassuidae and Tapiridae. CAM  : Model of specific attestation for animals imported from St Pierre and Miquelon under the conditions provided for in Part 4 of Annex I. SG (Supplementary guarantees) A  : guarantees regarding Bluetongue and Epizootic-haemorrhagic-disease tests on animals certified according to the model of certificate BOV-X (point II.2.8 B), OVI-X (point II.2.6 D) and RUM (point II.2.6). B  : guarantees regarding Swine-vesicular-disease and Classical-swine-fever tests on animals certified according to the model of certificate POR-X (point II.2.4 B) and SUI (point II.2.4 B). C  : guarantees regarding Brucellosis test on animals certified according to the model of certificate POR-X (point II.2.4 C) and SUI (point II.2.4 C). Notes (a) Veterinary certificates shall be produced by the exporting country, based on the models appearing in Part 2 of Annex I, according to the layout of the model that corresponds to the animals concerned. They shall contain, in the numbered order that appears in the model, the attestations that are required for any third country and, as the case may be, those supplementary guarantees that are required for the exporting third country or part thereof. If so requested by the EU Member State of destination, for the animals concerned, the additional certification requirements shall be also incorporated in the original form of the veterinary certificate. (b) A separate and unique certificate must be provided for animals that are exported from a single territory appearing in columns 2 and 3 of Part 1 of Annex I which are consigned to the same destination and transported in the same railway wagon, lorry, aircraft or ship. (c) The original of each certificate shall consist of a single page, both sides, or, where more text is required, it shall be in such a form that all pages needed are part of an integrated whole and indivisible. (d) It shall be drawn up in at least one of the official languages of the EU Member State in which the inspection at the border post shall be carried out and of the EU Member State of destination. However, these Member States may allow another Community language instead of their own, accompanied, if necessary, by an official translation. (e) If for reasons of identification of the items of the consignment (schedule in point I.28 of the model of certificate), additional pages are attached to the certificate, these pages shall also be considered as forming part of the original of the certificate by the application of the signature and stamp of the certifying official veterinarian, on each of the pages. (f) When the certificate, including additional schedules referred to in (e), comprises more than one page, each page shall be numbered  (page number) of (total number of pages)  on its bottom and shall bear the code number of the certificate that has been designated by the competent authority on its top. (g) The original of the certificate must be completed and signed by an official veterinarian within 24 hours prior to loading of the consignment for exportation to the Community. In doing so, the competent authorities of the exporting country shall ensure that principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed. The colour of the signature shall be different to that of the printing. The same rule applies to stamps other than those embossed or watermark. (h) The original of the certificate must accompany the consignment until it reaches the EU border inspection post. (i) The certificate shall be valid for 10 days from the date of issuing. In the case of transport by ship the time of validity is prolonged by the time of the trip in the ship. For this purpose, a declaration by the master of the ship, drawn up in accordance with the addendum of Part 3 of Annex I to this Decision, shall be attached in its original form to the veterinary certificate. (j) Animals shall not be transported together with other animals that, either are not destined to the European Community, or are of a lower health status. (k) During their transport to the European Community, the animals shall not be unloaded in the territory of a country or part of a country that is not approved for imports into the Community of these animals. (l) The certificate reference number referred to in boxes I.2 and II.a. must be issued by the competent authority. Specific animal health attestation for animals quarantined in St. Pierre and Miquelon prior to export to the European Community 2. In Annex II, Part 2 is replaced by the following: PART 2 Models of veterinary certificates Model(s) BOV  : Model of veterinary certificate for fresh meat, including minced meat, of domestic bovine animals (including Bison and Bubalus species and their cross-breeds). OVI  : Model of veterinary certificate for fresh meat, including minced meat, of domestic sheep (Ovis aries) and goats (Capra hircus). POR  : Model of veterinary certificate for fresh meat, including minced meat, of domestic porcine animals (Sus scrofa). EQU  : Model of veterinary certificate for fresh meat, excluding minced meat, of domestic solipeds (Equus caballus, Equus asinus and their cross-breeds). RUF  : Model of veterinary certificate for fresh meat, excluding offal and minced meat, of farmed non-domestic animals of the order Artiodactyla (excluding bovine animals (including Bison and Bubalus species and their cross-breeds), Ovis aries, Capra hircus, Suidae and Tayassuidae), and of the families Rhinocerotidae and Elephantidae. RUW  : Model of veterinary certificate for fresh meat, excluding offal and minced meat, of wild non-domestic animals of the order Artiodactyla (excluding bovine animals (including Bison and Bubalus species and their cross-breeds), Ovis aries, Capra hircus, Suidae and Tayassuidae), and of the families Rhinocerotidae and Elephantidae. SUF  : Model of veterinary certificate for fresh meat, excluding offal and minced meat, of farmed non-domestic animals belonging to the Suidae, Tayassuidae, or Tapiridae families. SUW  : Model of veterinary certificate for fresh meat, excluding offal and minced meat, of wild non-domestic animals belonging to the Suidae, Tayassuidae, or Tapiridae families. EQW  : Model of veterinary certificate for fresh meat, excluding offal and minced meat, of wild solipeds belonging to the subgenus Hippotigris (Zebra). SG (Supplementary guarantees) A  : guarantees regarding the maturation, pH measurement and boning of fresh meat, excluding offal, certified according to the models of certificates BOV (point II.2.6), OVI (point II.2.6), RUF (point II.2.7) and RUW (point II.2.4). B  : guarantees regarding matured trimmed offal as described in the model of certificate BOV (point II.2.6). C  : guarantees regarding laboratory test for classical-swine-fever in the carcases from which fresh meat certified according to the model of certificate SUW (point II.2.3 B) was obtained. D  : guarantees regarding swill feed on holding(s) of animals from which fresh meat certified according to models of certificate POR (point II.2.3 d) was obtained. E  : guarantees regarding tuberculosis test in the animals from where fresh meat certified according to the model of certificate BOV (point II.2.4 d) was obtained. F  : guarantees regarding the maturation and de-boning of fresh meat, excluding offal, certified according to the models of certificates BOV (point II.2.6), OVI (point II.2.6), RUF (point II.2.6) and RUW (point II.2.7). G  : guarantees regarding 1, exclusion of offals and spinal cord; and 2, testing and origin of cervid animals in relation to chronic wasting disease as referred to in the models of certificates RUF (point II.1.9) and RUW (point II.1.10). H  : supplementary guarantees required for Brazil concerning animal contacts, vaccination programmes and surveillance. However as the State of Santa Catarina in Brazil does not vaccinate against foot-and-mouth disease, the reference to a vaccination programme is not applicable for meat coming from animals originating and slaughtered in that State. Notes (a) Veterinary certificates shall be produced by the exporting country, based on the models appearing in Part 2 of Annex II, according to the layout of the model that corresponds to the meats concerned. They shall contain, in the numbered order that appears in the model, the attestations that are required for any third country and, as the case may be, those supplementary guarantees that are required for the exporting third country or part thereof. (b) A separate and unique certificate must be provided for meat that is exported from a single territory appearing in columns 2 and 3 of Part 1 of Annex II which is consigned to the same destination and transported in the same railway wagon, lorry, aircraft or ship. (c) The original of each certificate shall consist of a single page, both sides, or, where more text is required, it shall be in such a form that all pages needed are part of an integrated whole and indivisible. (d) It shall be drawn up in at least one of the official languages of the EU Member State in which the inspection at the border post shall be carried out and of the EU Member State of destination. However, these Member States may allow other languages, if necessary, accompanied by an official translation. (e) If for reasons of identification of the items of the consignment (schedule in point I.28 of the model of certificate), additional pages are attached to the certificate, these pages shall also be considered as forming part of the original of the certificate by the application of the signature and stamp of the certifying official veterinarian, in each of the pages. (f) When the certificate, including additional schedules referred to in (e), comprises more than one page, each page shall be numbered  (page number) of (total number of pages)  at the bottom and shall bear the code number of the certificate that has been designated by the competent authority at the top. (g) The original of the certificate must be completed and signed by an official veterinarian. In doing so, the competent authorities of the exporting country shall ensure that the principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed. The colour of the signature shall be different to that of the printing. The same rule applies to stamps other than those embossed or watermarked. (h) The original of the certificate must accompany the consignment at the EU border inspection post. (i) The certificate reference number referred to in boxes I.2 and II.a must be issued by the competent authority. (1) Without prejudice to specific certification requirements provided for by any relevant Community agreement with third countries. (2) Exclusively for live animals other than animals belonging to the cervidae species. (3) Certificates in accordance with the agreement between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). (4) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999.